Title: To Thomas Jefferson from Martha Jefferson Randolph, 27 May 1792
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            Monticello May 27, 1792
          
          I intended writing to My Dearest Father by the last post but being prevented I have taken this opportunity rather than differ it an other week. Young Nicholas Lewis is just returned from Williamsburg with his Lady whom I have not been to see as yet but I certainly intend it shortly. Altho I have some reason to complain of the airs that family has given themselves of late with me they find it so difficult to divest themselves of the authority they once enjoyed here that they continue to this day to exert it over every part of the enclosure to my great vexation as I look upon that to be my domain and of course infringing  upon my rights to take any thing out of it with out my leave. I have however overlooked their impertinence with regard to that as I am determined not to fall out with them if I can possibly avoid it tho I acknowledge it hurts my pride not a little to be treated with so much contemt by those of whom I am conscious of not diserving it having allways been particularly attentive to the whole family as far as I had it in my power. I rejoice to think that this is the last year I have to put up with it. Bergere has six fine little puppies, all of which I am in hopes of being able to raise. They have been peculiarly unlucky with those in the past I believe. They have had no less than thirteen this spring of which six are dead probably starved to death. Many of your sugar maples are alive and tolerably flourishing considering the drouth. Your acasias are not come up yet tho they were planted imediately. We are burnt up for want of rain. The drouth has continued for upwards of 5 weeks and there is no appearance of its discontinuing as yet. People are in great pain about their crops. Indeed they have a wretched prospect before them and many of them are suffering for bread even at this time. Joseph Monroe has been extreemly ill but he is perfectly recoverd now. It is generally supposed it was the gout. We are all in perfect health here my self particularly. I do not recolect ever to have been as fat as I am at present. Adieu my dearest father. Beleive me ever yours most affectionately,
          
            M. Randolph
          
        